DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 23, 27 and 31 are objected to because of the following informalities:
“this is one or more selected from the group consisting of..” should read -- that is one or more selected from the group consisting of…--.
“the at least one first fluid channel” should read --the at least one fluid channel-- for consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada (US PGPub No. 2015/0086439).
Regarding claim 19, Hamada (Figs. 1 and 2A) discloses a heat exchanger comprising:
at least a first set of fluid channels (medium passages 120) and a second set of fluid channels (reaction passages 110), the fluid channels running adjacent each other 
wherein:
a cross-sectional area of the fluid channels in the first set of fluid channels progressively changes along a length of the fluid channels in the first set (the cross-sectional area of the medium passages 120 decreases from inlet 120a to outlet 120b); and
a cross-sectional area of the fluid channels in the second set of fluid channels is constant along a length of the fluid channels in the second set (the cross-sectional area of the reaction passages 110 is constant from inlet 110a to outlet 110b).
Regarding claim 25, Hamada further discloses wherein the first set of fluid channels has a first number of fluid channels and the second set of fluid channels has a second number of fluid channels, and the first number is different from the second number (Hamada Fig. 1 shows four medium passages 120 and three reaction passages 110).
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hallstrom (US Patent No. 4,762,171).
Regarding claim 20, Hallstrom (Fig. 1) discloses a heat exchanger comprising:
at least a first set of fluid channels (heating medium passage H, Fig. 1, and plurality of passages H is disclosed, see col. 2, lines 56-65) and a second set of fluid channels (evaporator passages E, see Fig. 1 and col. 2, lines 56-65), the fluid channels running adjacent each other to enable an exchange of heat between fluids flowing in the sets of fluid channels (see Fig. 1, the passages are provided adjacent to each other);

a cross-sectional area of the fluid channels in the first set of fluid channels progressively decreases in relation to a downstream direction of flow of a first fluid flowing in the first set of fluid channels (the cross-sectional area of the heating medium passages H decreases from top inlet 216 to bottom outlet); and
a cross-sectional area of the fluid channels in the second set of fluid channels progressively increases in a downstream direction of flow of a second fluid flowing in the second set of fluid channels (the cross-sectional area of the evaporator passages increases from top inlet to bottom outlet).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Turney (US PGPub No. 2017/0205146).
Regarding claim 21, Turney (Figs. 3 and 4) discloses a heat exchanger comprising:
at least a first set of fluid channels (first flow circuit 210) and a second set of fluid channels (second flow circuit 212), the fluid channels running adjacent each other to enable an exchange of heat between fluids flowing in the sets of fluid channels (see Fig. 3, the flow circuits are provided adjacent to each other);
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (US PGPub No. 2015/0086439) in view of Takahashi (US PGPub No. 2010/0270011).
Regarding claim 22, Hamada fails to disclose wherein an internal surface of the at least one channel in at least one of the sets of channels is arranged to induce turbulence in fluid when flowing through the at least one fluid channel (note that “induce turbulence” is functional language which does not recite any structure to induce turbulence).
Takahashi discloses wherein an internal surface of the at least one channel in at least one of the sets of channels (partition wall 4 of a channel) is arranged to induce turbulence in fluid when flowing through the at least one fluid channel (fins 3f, see Figs. 1 and 12A).
It is understood that one of ordinary skill in the art would add fins to any claimed first set and/or second set fluid channel in order to increase heat conductive area and heat transfer coefficient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein an internal surface of the at least one channel in at least one of the sets of channels is arranged to induce turbulence in fluid when flowing through the at least one fluid channel in Hamada as taught by Takahashi in order to increase heat conductive area and increase heat transfer coefficient (paragraph 0102 of Takahashi).
Regarding claim 23, Hamada as modified further discloses wherein:
the internal surface of the at least one fluid channel includes a surface portion that is one or more selected from the group consisting of: (a) roughened; (b) provided with one or more grooves; (c) provided with one or more protruding ridges or rib; (d) provided raised dimples; and (e) provided with one or more fins;
the internal surface portion of the at least one fluid channel induces turbulence in a fluid when flowing through the at least one fluid channel (Hamada as modified in claim 22 has fins 3f as taught by Takahashi which disrupt the fluid flow so that induce turbulence in the fluid).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (US PGPub No. 2015/0086439) in view of Takahashi (US PGPub No. 2010/0270011) as applied to claim 22 above, and further in view of Tasaki (US PGPub No. 2008/0011462).
Regarding claim 24
 Tasaki (Fig. 1) discloses wherein at least one fluid channel in at least one of the sets of fluid channels (liquid path 3) has a fluid channel wall of a thickness that varies along at least one point in comparison to another point in the at least one fluid channel spaced upstream or downstream from the at least one point (the thickness of plates 2 having liquid path 3 decreases in a downstream direction).
Hamada in embodiment Fig. 4 also discloses variable wall thickness in the fluid passages. Such configuration allows the passages to be provided parallel with one another and it is advantageous to installation and connection of the openings of the passages to other devices (paragraph 0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein at least one fluid channel in at least one of the sets of fluid channels has a fluid channel wall of a thickness that varies along at least one point in comparison to another point in the at least one fluid channel spaced upstream or downstream from the at least one point in Hamada as taught by Tasaki in order to provide easier connection and installation to other devices.
Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallstrom (US Patent No. 4,762,171) in view of Takahashi (US PGPub No. 2010/0270011).
Regarding claim 26
Takahashi discloses wherein an internal surface of the at least one channel in at least one of the sets of channels (partition wall 4 of a channel) is arranged to induce turbulence in fluid when flowing through the at least one fluid channel (fins 3f, see Figs. 1 and 12A).
It is understood that one of ordinary skill in the art would add fins to any claimed first set and/or second set fluid channel in order to increase heat conductive area and heat transfer coefficient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein an internal surface of the at least one channel in at least one of the sets of channels is arranged to induce turbulence in fluid when flowing through the at least one fluid channel in Hallstrom as taught by Takahashi in order to increase heat conductive area and increase heat transfer coefficient (paragraph 0102 of Takahashi).
Regarding claim 27, Hallstrom as modified further discloses wherein:
the internal surface of the at least one fluid channel includes a surface portion that is one or more selected from the group consisting of: (a) roughened; (b) provided with one or more grooves; (c) provided with one or more protruding ridges or rib; (d) provided raised dimples; and (e) provided with one or more fins;
the internal surface portion of the at least one fluid channel induces turbulence in a fluid when flowing through the at least one fluid channel (Hallstrom as modified in claim 26 has fins 3f as taught by Takahashi which disrupt the fluid flow so that induce turbulence in the fluid).
Regarding claim 28, Hallstrom as modified further discloses wherein at least one fluid channel in at least one of the sets of fluid channels has a fluid channel wall of a thickness that varies along at least one point in comparison to another point in the at least one fluid channel spaced upstream or downstream from the at least one point (as shown in Fig. 3 in Hallstrom, spacer 2 has passage E which has a side thickness that varies along top side of spacer 2 and bottom side of spacer 2).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallstrom (US Patent No. 4,762,171) in view of Hugill (US Patent No. 7,111,673).
Regarding claim 29, Hallstrom fails to explicitly disclose wherein the first set of fluid channels has a first number of fluid channels and the second set of fluid channels has a second number of fluid channels, and the first number is different from the second number (Hallstrom only discloses that evaporation passages E alternating with passages H for a heating medium, see col. 2, lines 56-65, but is silent that the number of the sets of the passages are different).
Hugill (Fig. 2) discloses wherein the first set of fluid channels has a first number of fluid channels and the second set of fluid channels has a second number of fluid channels, and the first number is different from the second number (2 passages of channel 11 and 3 passages of channels 12).
The alternating passages with unequal number as disclosed in Hugill has the channels 12 provided at the opposite ends of the channels 11 so that all channel 11 has adjacent channels 12. Therefore it is understood that such configuration allows the heat in fluid in channels 11 to be exchanged on both sides of the channels 11, and thus increasing heat transfer efficiency. When Higill is applied in Hallstrom, alternating 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the first set of fluid channels has a first number of fluid channels and the second set of fluid channels has a second number of fluid channels, and the first number is different from the second number in Hallstrom as taught by Hugill in order to increase heat transfer efficiency.
Claims 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turney (US PGPub No. 2017/0205146 in view of Takahashi (US PGPub No. 2010/0270011).
Regarding claim 30, Turney fails to disclose wherein an internal surface of the at least one channel in at least one of the sets of channels is arranged to induce turbulence in fluid when flowing through the at least one fluid channel (also note that “is arranged induce turbulence” is functional language, see claim 22 above).
Takahashi discloses wherein an internal surface of the at least one channel in at least one of the sets of channels (partition wall 4 of a channel) is arranged to induce turbulence in fluid when flowing through the at least one fluid channel (fins 3f, see Figs. 1 and 12A).
It is understood that one of ordinary skill in the art would add fins to any claimed first set and/or second set fluid channel in order to increase heat conductive area and heat transfer coefficient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein an internal surface of the at 
Regarding claim 31, Turney as modified further discloses wherein:
the internal surface of the at least one fluid channel includes a surface portion that is one or more selected from the group consisting of: (a) roughened; (b) provided with one or more grooves; (c) provided with one or more protruding ridges or rib; (d) provided raised dimples; and (e) provided with one or more fins;
the internal surface portion of the at least one fluid channel induces turbulence in a fluid when flowing through the at least one fluid channel (Turney as modified in claim 30 has fins 3f as taught by Takahashi which disrupt the fluid flow so that induce turbulence in the fluid).
Regarding claim 32, Turney as modified further discloses wherein at least one fluid channel in at least one of the sets of fluid channels has a fluid channel wall of a thickness that varies along at least one point in comparison to another point in the at least one fluid channel spaced upstream or downstream from the at least one point (as shown in the cross-section in Fig. 3 of Turney, the wall between the circular shaped channel 212 and diamond shaped channel has variable thicknesses, and thus the thickness of the wall varies along the channel at one arbitrary point in upstream side and another arbitrary point in downstream side).
Regarding claim 33, Turney as modified further discloses wherein the first set of fluid channels has a first number of fluid channels and the second set of fluid channels .
Response to Arguments
Applicant’s arguments with respect to claim(s) 19-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763